Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-14-00666-CV

                           Archer Group, LLC and John Christian Archer II

                                                    v.

                            Chambers-Liberty Counties Navigation District

              NO. 26,703 IN THE 344TH DISTRICT COURT OF CHAMBERS COUNTY


   TYPE OF FEE             CHARGES              PAID/DUE               STATUS                 PAID BY
     MT FEE                   $10.00           09/29/2014               E-PAID                   ANT
   CLK RECORD                $211.00           09/08/2014                PAID                    ANT
   RPT RECORD                 $60.50           08/28/2014                PAID                    ANT
STATEWIDE EFILING             $20.00           08/26/2014               E-PAID                   ANT
      FILING                 $175.00           08/26/2014               E-PAID                   ANT
     MT FEE                   $10.00           08/08/2014               E-PAID                   ANT
   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $486.50.
                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this October 23, 2015.